Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
August 5, 2019, by and between Koji Shinohara (the “Executive”) and Kura Sushi
USA, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Executive currently serves as Chief Financial Officer, Treasurer
and Secretary of the Company;

WHEREAS, the Company has filed a Form S-1 Registration Statement under the
Securities Act of 1993 with the Securities and Exchange Commission and
anticipates effecting an initial public offering of the shares of its Class A
common stock (“IPO”); and

WHEREAS, the Company and the Executive wish to continue the Executive’s existing
employment relationship on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

1.    Term. The Executive’s employment hereunder shall be effective as of the
date the IPO is effective (the “Effective Date”) and shall continue until the
third anniversary thereof, unless terminated earlier pursuant to Section 5 of
this Agreement; provided that, on such third anniversary of the Effective Date
and each annual anniversary thereafter (such date and each annual anniversary
thereof, a “Renewal Date”), the Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 120 days’ prior to the applicable Renewal
Date. The period during which the Executive is employed by the Company hereunder
is hereinafter referred to as the “Employment Term.”

2.    Position and Duties.

2.1    Position. During the Employment Term, the Executive shall serve as the
Chief Financial Officer, Treasurer, Secretary and Chief Compliance Officer of
the Company, reporting to the President of the Company. In such position, the
Executive shall have such duties, authority, and responsibilities as shall be
determined from time to time by the President and the board of directors of the
Company (the “Board”), which duties, authority, and responsibilities are
consistent with the Executive’s position, including . If requested, the
Executive shall also serve as a member of the Board for no additional
compensation.

2.2    Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
the Executive will be permitted to (a) with the prior written consent of the
Board act

 

1



--------------------------------------------------------------------------------

or serve as a director, trustee, committee member, or principal of any type of
business, civic, or charitable organization, and (b) purchase or own less than
five percent (5%) of the publicly traded securities of any corporation; provided
that, such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation; provided further that, the activities described in clauses (a) and
(b) do not interfere with the performance of the Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof.

3.    Place of Performance. The principal place of Executive’s employment shall
be the Company’s principal executive office currently located at 17932 Sky Park
Circle, Suite H, Irvine, California; provided that, the Executive may be
required to travel on Company business during the Employment Term.

4.    Compensation.

4.1    Base Salary. The Company shall pay the Executive an annual rate of base
salary of $240,000 in periodic installments in accordance with the Company’s
customary payroll practices and applicable wage payment laws. The Executive’s
base salary shall be reviewed at least annually by the Board and the Board may,
but shall not be required to, increase the base salary during the Employment
Term. The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary.”

4.2    Annual Bonus.

(a)    For each fiscal year of the Employment Term, the Executive shall be
eligible to participate in the Company’s annual short-term incentive plan (the
“Annual Bonus”). However, the decision to provide any Annual Bonus and the
amount and terms of any Annual Bonus shall be in the sole and absolute
discretion of the Compensation Committee of the Board (the “Compensation
Committee”).

(b)    The Annual Bonus, if any, will be paid within two and a half (2 1/2)
months after the end of the applicable fiscal year.

(c)    Except as otherwise provided in Section 5, (i) the Annual Bonus will be
subject to the terms of the Company annual bonus plan under which it is granted
and (ii) in order to be eligible to receive an Annual Bonus, the Executive must
be employed by the Company on the date that Annual Bonuses are paid.

4.3    Long-Term Incentive Compensation. During the Employment Term, Executive
shall be eligible to participate in the 2018 Incentive Compensation Plan
established by the Company (“Equity Incentive Plan”). The terms of such
incentive stock options shall be as set forth in the applicable Equity Incentive
Plan and applicable award agreements, which shall control in the event of a
conflict with this Agreement.

 

2



--------------------------------------------------------------------------------

4.4    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or terminate any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.

4.5    Vacation; Paid Time-Off. During the Employment Term, the Executive shall
be entitled to paid vacation in accordance with the Company’s vacation policies,
as in effect from time to time. The Executive shall receive other paid time-off
in accordance with applicable law and the Company’s policies for executive
officers as such policies may exist from time to time.

4.6    Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

4.7    Indemnification.

(a)    In the event that the Executive is made a party or threatened to be made
a party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees), and in accordance with
Executive’s Indemnification Agreement.

(b)    During the Employment Term and for a period of six (6) years thereafter,
the Company or any successor to the Company shall purchase and maintain, at its
own expense, directors’ and officers’ liability insurance providing coverage to
the Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.

4.8    Clawback Provisions. Notwithstanding any other provision in this
Agreement to the contrary, any Annual Bonus, Equity Incentive Plan compensation,
or any other compensation, paid to the Executive pursuant to this Agreement or
any other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, or stock exchange listing requirement,
will be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation, or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

 

3



--------------------------------------------------------------------------------

5.    Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason. Upon termination of the Executive’s employment
during the Employment Term, the Executive shall be entitled to the compensation
and benefits described in this Section 5 and shall have no further rights to any
compensation or any other benefits from the Company or any of its affiliates.

5.1    Expiration of the Term, For Cause or Without Good Reason.

(a)    If the Executive’s employment is terminated upon the Executive’s failure
to renew the Agreement in accordance with Section 1, by the Company for Cause or
by Executive without Good Reason, the Executive shall be entitled to receive:

(i)    any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid on the Termination Date (as defined below) in accordance with the
Company’s customary payroll procedures;

(ii)    any earned but unpaid Annual Bonus in accordance with Section 4.2
herein;

(iii)    reimbursement for unreimbursed business expenses properly incurred by
the Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy and Section 4.8 herein; and

(iv)    such employee benefits, including such equity awards granted under the
Equity Incentive Plan, if any, to which the Executive may be entitled as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts.”

(b)    For purposes of this Agreement, “Cause” shall mean:

(i)    the Executive’s willful failure to perform his duties (other than any
such failure resulting from incapacity due to physical or mental illness);

(ii)    the Executive’s willful failure to comply with any valid and legal
directive of the Board;

(iii)    the Executive’s willful engagement in dishonesty, illegal conduct, or
misconduct, which is, in each case, injurious to the Company or its affiliates;

 

4



--------------------------------------------------------------------------------

(iv)    the Executive’s embezzlement, misappropriation, or fraud, whether or not
related to the Executive’s employment with the Company;

(v)    the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;

(vi)    the Executive’s violation of a material policy of the Company;

(vii)    the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below);

(viii)    the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company;
or

(ix)    any material failure by the Executive to comply with the Company’s
written policies or rules, as they may be in effect from time to time during the
Employment Term.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

(c)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:

(i)    a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

(ii)    any material breach by the Company of any material provision of this
Agreement;

(iii)    a material, adverse change in the Executive’s authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company, and capitalization as of the date of
this Agreement;

 

5



--------------------------------------------------------------------------------

(iv)    a material adverse change in the reporting structure applicable to the
Executive; or

(v)    the Company’s principal executive office set forth in Section 3 of this
Agreement is moved by 50 miles or more.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 30 days after the
expiration of the Company’s cure period, then the Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

5.2    Non-Renewal by the Company, Without Cause or for Good Reason. If the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company without Cause or on account of the Company’s failure to renew the
Agreement in accordance with Section 1, the Executive shall be entitled to
receive the Accrued Amounts and subject to the Executive’s compliance with
Section 6, Section 7, Section 8, and Section 9 of this Agreement and his
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within 60 days following the
Termination Date (such 60-day period, the “Release Execution Period”), the
Executive shall be entitled to receive the following:

(a)    a lump sum payment equal to the Executive’s Base Salary for the year in
which the Termination Date occurs;

(b)    reimbursement for the payments Executive makes for COBRA coverage for a
period of twelve (12) months, or until Executive has secured other employment,
whichever occurs first, provided Executive timely elects and pays for COBRA
coverage. COBRA reimbursements shall be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy, provided that
Executive submits documentation to the Company substantiating his payments for
COBRA coverage; and

(c)    The treatment of any outstanding stock options shall be determined in
accordance with the terms of the Equity Incentive Plan; provided, however, that
in the event of a termination pursuant to Section 5.2 of this Agreement, the
vesting of any portion of the Option (as defined in the Equity Incentive Plan)
scheduled to vest between the Termination Date and August 31 of that same fiscal
year shall be accelerated and treated as being vested as of the Termination
Date.

5.3    Death or Disability.

(a)    The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term, and the Company may terminate
the Executive’s employment on account of the Executive’s Disability.

 

6



--------------------------------------------------------------------------------

(b)    If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts. Notwithstanding any other provision contained
herein, all payments made in connection with the Executive’s Disability shall be
provided in a manner which is consistent with federal and state law.

(c)    For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of his job, with or without reasonable accommodation, for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days. Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.

5.4    Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 24. The Notice of
Termination shall specify:

(a)    The termination provision of this Agreement relied upon;

(b)    To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment under the provision so
indicated; and

(c)    The applicable Termination Date.

5.5    Termination Date. The Executive’s “Termination Date” shall be:

(a)    If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

(b)    If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

(c)    If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

(d)    If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination;

 

7



--------------------------------------------------------------------------------

(e)    If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than 30 days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the 30 day
notice period for no consideration by giving written notice to the Executive and
for all purposes of this Agreement, the Executive’s Termination Date shall be
the date determined by the Company; and

(f)    I
f the Executive’s employment hereunder terminates because either party provides
notice of non-renewal pursuant to Section 1, the Renewal Date immediately
following the date on which the applicable party delivers notice of non-renewal.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Code Section 409A.

5.6    Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer, or if
applicable, as a member of the Board (or a committee thereof) of the Company or
any of its affiliates.

5.7    Section 280G.

(a)    If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with the Executive’s termination of employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement, or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code (the “Code”) and will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then prior to making
280G Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) payment made to the Executive of the 280G Payments after payment
of the Excise Tax to (ii) the Net Benefit to the Executive if the 280G Payments
are limited to the extent necessary to avoid being subject to the Excise Tax.
Only if the amount calculated under (i) above is less than the amount under
(ii) above will the 280G Payments be reduced to the minimum extent necessary to
ensure that no portion of the 280G Payments are subject to the Excise Tax. “Net
Benefit” shall mean the present value of the 280G Payments net of all federal,
state, local, foreign income, employment, and excise taxes. Any reduction made
pursuant to this Section 5.7(a) shall be made in a manner determined by the
Company that is consistent with the requirements of Code Section 409A.

(b)    All calculations and determinations under this Section 5.7 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.7, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.7. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

 

8



--------------------------------------------------------------------------------

6.    Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.

7.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

7.1    Confidential Information Defined.

(a)    Definition.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or any of its affiliates or
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

9



--------------------------------------------------------------------------------

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

(b)    Company Creation and Use of Confidential Information.

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the Company’s revolving sushi restaurants. The Executive understands and
acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

(c)    Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) to not use Confidential Information except for the
benefit of the Company; (iii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board (and then, such disclosure shall be made
only within the limits and to the extent of such duties or consent); and
(iii) not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company, except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board (and then, such disclosure shall be made
only within the limits and to the extent of such duties or consent). Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order. The Executive shall promptly provide written
notice of any such order to the Board.

 

10



--------------------------------------------------------------------------------

(d) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

(i)    The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:

(A)    is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B)    is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

(ii)    If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive:

(A)    files any document containing trade secrets under seal; and

(B)    does not disclose trade secrets, except pursuant to court order.

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of the Executive’s breach of this Agreement or breach by
those acting in concert with the Executive or on the Executive’s behalf.

(e)    Former Employer Information. Executive agrees that during his employment
with the Company he will not improperly use, disclose, or induce the Company to
use, any proprietary information or trade secrets of any former or concurrent
employer or other person or entity. Executive further agrees that he will not
bring onto the premises of the Company or transfer onto the Company’s technology
systems any unpublished document, proprietary information or trade secrets
belonging to any such employer, person or entity unless consented to in writing
by both the Company and such employer, person or entity.

(f)    Third Party Information. Executive recognizes that the Company may have
received and in the future may receive from third parties associated with the
Company, e.g., the Company’s customers, suppliers, licensors, licensees,
partners, or collaborators (“Associated Third Parties”) their confidential or
proprietary information (“Associated Third Party Confidential Information”). By
way of example, Associated Third Party Confidential Information may include the
habits or practices, technology or requirements of Associated Third

 

11



--------------------------------------------------------------------------------

Parties, and/or information related to the business conducted between the
Company and such Associated Third Parties. Executive agrees at all times during
his employment with the Company and thereafter to hold any Associated Third
Party Confidential Information in the strictest confidence, and not to use or to
disclose it to any person, firm or corporation, except as necessary in carrying
out his work for the Company consistent with the Company’s agreement with such
Associated Third Parties. Executive understands that unauthorized use or
disclosure of Associated Third Party Confidential Information during his
employment will lead to disciplinary action, up to and including immediate
termination of his employment and legal action by the Company.

8.    Non-Disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees, directors, officers,
customers, suppliers, investors and other associated third parties.

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Board.

9.    Solicitation of Employees. Executive agrees that for a period of twelve
(12) months immediately following the termination of his relationship with the
Company for any reason, whether voluntary or involuntary, with or without cause,
Executive shall not either directly or indirectly solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Executive or for any other person or entity.

10.    Remedies. In the event of a breach or threatened breach by the Executive
of Section 7, Section 8, or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

11.    Arbitration. Any dispute, controversy, or claim arising out of or related
to this Agreement or any breach of this Agreement shall be submitted to and
decided by binding arbitration conducted before a single arbitrator in Irvine,
California. Arbitration shall be administered exclusively by JAMS pursuant to
its Employment Arbitration Rules & Procedures, which can be found at
http://www.jamsadr.com/rules-employment-arbitration/ and shall be conducted
consistent with the rules, regulations, and requirements thereof as well as any
requirements imposed by state law. Any arbitral award determination shall be
final and binding upon the parties.

 

12



--------------------------------------------------------------------------------

12.    Proprietary Rights.

12.1    Inventions Retained and Licensed. Executive has attached as Exhibit A a
list describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that (i) Executive conceived in
whole or in part before commencing employment with the Company, and (ii) do not
relate to the Company’s current or proposed business, products, or research and
development (“Prior Inventions”). If no such list is attached, Executive
represents and warrants that no such Prior Inventions exist. Executive further
represents and warrants that the inclusion of any Prior Inventions on Exhibit A
to this Agreement will not materially affect Executive’s ability to perform all
obligations under this Agreement. If, in the course of his employment with the
Company, Executive incorporates into or use any fully developed Prior Invention
in connection with any product, process, service, technology or other work by or
on behalf of Company, Executive hereby grants to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide license, with the
right to grant and authorize sublicenses, to make, have made, modify, use,
import, offer for sale, and sell such Prior Invention as part of or in
connection with such product, process, service, technology or other work and to
practice any method related thereto.

12.2    Assignment of Inventions. “Inventions” means all inventions,
discoveries, original works of authorship, developments, improvements, and trade
secrets, whether or not patentable or registrable under patent, copyright or
similar laws, that Executive may solely or jointly conceive, develop or reduce
to practice, or cause to be conceived, developed or reduced to practice,
(i) during the period of time that the Company employs Executive (including
during off-duty hours), or (ii) in connection with the use of the Company’s
equipment, supplies, facilities, personnel, or Company Confidential Information,
except as provided in Section 12.5 below. Executive will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby now assigns to the Company or to its
designee(s) all of Executive’s right, title, and interest in and to any and all
Inventions. Executive further acknowledges that all original works of authorship
that Executive may make (solely or jointly with others) within the scope of and
during the period of his employment with the Company and that are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. Executive understands and agrees that any decision whether
or not to commercialize or market any Inventions is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty or other
consideration will be due to him as a result of the Company’s efforts to
commercialize or market any such Inventions.

12.3    Maintenance of Records. Executive agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions that
Executive creates (solely or jointly with others) during the term of his
employment with the Company. The records will be in the form of notes, sketches,
drawings, electronic files, reports, or any other format that may be specified
by the Company. The records are and will be available to, and remain the sole
property of, the Company at all times.

 

13



--------------------------------------------------------------------------------

12.4    Patent and Copyright Registrations. Executive agrees to assist the
Company or its designee(s), at the Company’s reasonable expense, in every proper
way to secure the Company’s rights in any Inventions and in any rights relating
to such Inventions in any and all countries. Such assistance regarding any
Inventions and/or related rights includes, without limitation, full disclosure
to the Company of all pertinent information and data; the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company might deem proper or reasonably necessary to apply for, register,
obtain, maintain, defend, and enforce such rights, and/or to assign and convey
to the Company, its successors, assigns, and/or nominees the sole and exclusive
rights, title and interest in and to such Inventions and any rights relating to
them; and testifying in a lawsuit or other proceeding relating to such
Inventions and any rights relating to them. Executive expressly agrees that his
obligation to execute or cause to be executed, when it is in his power to do so,
any such instrument or papers continues after the termination of this Agreement,
at the Company’s reasonable expense. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature with respect to any Inventions including, without
limitation, to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering such Inventions, then
Executive hereby irrevocably designates and appoints the Company and/or its duly
authorized officers and agents as his agent and attorney-in-fact, to act for and
on his behalf and stead to execute and file any papers, oaths and to do all
other lawfully permitted acts with respect to such Inventions with the same
legal force and effect as if Executive executed them.

12.5    Exception to Assignments. Executive understands that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any invention that qualifies fully under the provisions of California Labor Code
Section 2870 (the full text of which is in the attached Exhibit B). Executive
will advise the Company immediately in writing of any inventions that
(i) Executive might create (solely or jointly with others) after today,
(ii) Executive believes meet the criteria in California Labor Code Section 2870,
and (iii) are not otherwise disclosed on Exhibit A.

13.    Security.

13.1    Security and Access. The Executive acknowledges that he has no
reasonable expectation of privacy in any computer, technology system, email,
handheld device, telephone, or documents that are used to conduct the business
of the Company whether such device is personally owned or provided by the
Company. As such, the Company has the right to audit and search all such items
and systems, without further notice to Executive, to ensure that the Company is
licensed to use the software on the Company’s devices in compliance with the
Company’s software licensing policies, to ensure compliance with the Company’s
policies, and for any other business-related purposes in the Company’s sole
discretion. Executive agrees and covenants (a) to comply with all Company
security policies and procedures as in force from time to time including without
limitation those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, Company
intranet, internet, social media and instant messaging systems, computer
systems, email systems, computer networks, document storage systems, software,
data security, encryption, firewalls, passwords and any and all other Company
facilities, IT resources and communication

 

14



--------------------------------------------------------------------------------

technologies (“Facilities and Information Technology Resources”); (b) not to
access or use any Facilities and Information Technology Resources except as
authorized by the Company; and (iii) not to access or use any Facilities and
Information Technology Resources in any manner after the termination of the
Executive’s employment by the Company, whether termination is voluntary or
involuntary. The Executive agrees to notify the Company promptly in the event he
learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

13.2    Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, equipment, speakers, webcams, manuals, reports,
files, books, compilations, work product, email messages, recordings, tapes,
disks, thumb drives or other removable information storage devices, hard drives,
and data and all Company documents and materials belonging to the Company and
stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or work product, that are in the possession
or control of the Executive, whether they were provided to the Executive by the
Company or any of its business associates or created by the Executive in
connection with his employment by the Company; and (ii) delete or destroy all
copies of any such documents and materials not returned to the Company that
remain in the Executive’s possession or control, including those stored on any
non-Company devices, networks, storage locations, and media in the Executive’s
possession or control.

14.    Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees, and agents from any and all claims, actions, damages, losses, costs,
expenses, and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’, and licensees’ exercise of their rights in connection with any
Permitted Uses.

15.    Governing Law, Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of California without regard to
conflicts of law principles. Subject to Section 11 of this Agreement, any action
or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the State of California,
County of Orange. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

15



--------------------------------------------------------------------------------

16.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

17.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by a director of the Company. No waiver by either of
the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power, or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

19.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

16



--------------------------------------------------------------------------------

20.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

21.    Section 409A.

21.1    General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption.
Payments made under this Agreement with respect to a termination from
employment, shall be considered made only upon a “separation from service” as
defined in Internal Revenue Code Section 409A (“Code Section 409A”). It is
further intended that such payments are not deferred compensation subject to
Code Section 409A to the extent that such payments are covered by (a) the
“short-term deferral exception” set forth in Treas. Reg. Section 1.409A-1(b)(4),
(b) the “two times severance exception” set forth in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or (c) the “limited payments exception” set forth
in Treas. Reg. Section 1.409A-1(b)(9)(v)(D). The short-term deferral exception,
the two times severance exception and the limited payments exception shall be
applied to the payments hereunder, as applicable, in order of payment in such a
manner as results in the maximum exclusion of such payments from treatment as
deferred compensation under Code Section 409A. For purposes of Section 409A,
each installment payment provided under this Agreement shall be treated as a
separate payment. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

21.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

17



--------------------------------------------------------------------------------

21.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

22.     Notification to Subsequent Employer. When the Executive’s employment
with the Company terminates, the Executive agrees to notify any subsequent
employer of Executive’s continuing obligations under this Agreement. The
Executive will also deliver a copy of such notice to the Company before the
Executive commences employment with any subsequent employer.

23.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

24.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

If to the Company at:

Kura Sushi USA, Inc.

17932 Sky Park Circle, Suite H

Irvine, CA 92614

Attention: President

with a copy to:

Squire Patton Boggs (US) LLP

555 S. Flower Street, 31st Floor

Los Angeles, CA 90071

Attention: Hiroki Suyama, Esq.

If to the Executive at:

Koji Shinohara

18869 Kithira Cir.

Huntington Beach, CA 92648

 

18



--------------------------------------------------------------------------------

25.    Representations of the Executive. The Executive represents and warrants
to the Company that:

(a)    The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement, or
understanding to which he is a party or is otherwise bound.

(b)    The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.

26.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

27.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

28.    Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KURA SUSHI USA, INC,

a Delaware corporation

By:   /s/ Hajime Uba

Name:   Hajime Uba

Title:   President and CEO

EXECUTIVE

 

Signature:   /s/ Koji Shinohara

Print Name:   Koji Shinohara

 

 

19



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

    

Identifying Number or

Brief Description

                         

___ No inventions or improvements

___ Additional sheets attached

 

Signature:   /s/ Koji Shinohara

Name:   Koji Shinohara

Date:   August 5, 2019

 

20



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

(2)    Result from any work performed by the employee for the employer.

(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

21